Case 19-53770-jwc       Doc 39     Filed 04/30/20 Entered 04/30/20 10:46:25           Desc Main
                                   Document      Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                                )       CHAPTER 13
                                                      )
SHARON EVETTE GUTHRIE,                                )        CASE NO. 19-53770-JWC
                                                      )
         Debtor.                                      )

           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
                DEADLINE FOR FILING WRITTEN OBJECTIONS,
          AND HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

               TO: Creditors and Other Parties in Interest:

        PLEASE TAKE NOTICE that Debtor(s) has/have filed a proposed modification to the
confirmed plan in this case, a copy of which modification you are receiving with this Notice or
have received by mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy Procedure,
any creditor or other party in interest opposing this proposed Modification must file that
objection in writing with the Court before the following deadline.

        DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on which
this proposed Modification was filed. The proposed modification was filed on April 30, 2020. If
the twenty-fourth day after the filing falls on a week-end or holiday, the deadline is extended to
the next business day.

         PLACE OF FILING:            Clerk, United States Bankruptcy Court
                                     75 Ted Turner Drive, SW
                                     Atlanta, GA 30303

If you mail an objection to the Court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above. You must also serve a copy on the undersigned at
the address stated below and on the Debtor at:

                                  The Semrad Law Firm, LLC
                                       Attn: Dylan Steed
                                   235 Peachtree Street NE
                                           Suite 300
                                    Atlanta, Georgia 30303

                                     Sharon Evette Guthrie
                                      417 Sheppard Crook
                                   Stone Mountain, GA 30083
Case 19-53770-jwc       Doc 39    Filed 04/30/20 Entered 04/30/20 10:46:25           Desc Main
                                  Document      Page 2 of 6


        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification is
timely filed, the Court will hold a hearing on the modification on June 2, 2020 at 2:30 PM in
Courtroom 1203, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia. If no
objection is timely filed, the Court may approve the proposed modification without further notice
or hearing.

       Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.


Dated: April 30, 2020                                 /s/
                                                    Dylan K. Steed
                                                    GA Bar No.: 824694
                                                    The Semrad Law Firm, LLC
                                                    235 Peachtree Street NE
                                                    Suite 300
                                                    Atlanta, Georgia 30303
                                                    (678) 668-7160
                                                    Attorney for the Debtor
Case 19-53770-jwc           Doc 39      Filed 04/30/20 Entered 04/30/20 10:46:25                  Desc Main
                                        Document      Page 3 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                              )    CHAPTER 13
                                    )
SHARON EVETTE GUTHRIE,              )     CASE NO. 19-53770-JWC
                                    )
    Debtor.                         )
            POST-CONFIRMATION MODIFICATION OF PLAN AND
                       REQUEST FOR APPROVAL

         COMES NOW, Sharon Evette Guthrie (“Debtor”), by and through undersigned counsel,
and move this Honorable Court for the entry of an order modifying the Chapter 13 Plan post-
confirmation. In support thereof, the Debtor states as follows:
                                                 1.
         Debtor filed a Voluntary Petition for Bankruptcy relief under Title 11, Chapter 13 of the
United States Code on March 7, 2019. The Chapter 13 Plan was confirmed on July 2, 2019.

                                                 2.
         Debtor hereby modifies Section 2.1 of the Chapter 13 Plan, as follows:
§ 2.1    Regular Payments to the trustee; applicable commitment period.
         The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
         Check one:     36 months             60 months
         Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
The debtor(s) will pay $875.00 $910.00 per month for the applicable commitment period. If the applicable
commitment period is 36 months, additional Regular Payments will be made to the extent necessary to make
the payments to creditors specified in this plan, not to exceed 60 months unless the Bankruptcy Court orders
otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the
applicable commitment period, no further Regular Payments will be made.

Dated: April 30, 2020                                              /s/
                                                            Sharon Evette Guthrie

                                                                   /s/
                                                            Dylan K. Steed
                                                            GA Bar No.: 824694
                                                            The Semrad Law Firm, LLC
                                                            235 Peachtree Street NE
                                                            Suite 300
                                                            Atlanta, Georgia 30303
                                                            (678) 668-7160
                                                            Attorney for the Debtor
Case 19-53770-jwc       Doc 39     Filed 04/30/20 Entered 04/30/20 10:46:25           Desc Main
                                   Document      Page 4 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                               )        CHAPTER 13
                                                     )
SHARON EVETTE GUTHRIE,                               )         CASE NO. 19-53770-JWC
                                                     )
         Debtor.                                     )

                              CERTIFICATE OF SERVICE

       I hereby certify that I am more than 18 years of age and that I have this day served a copy
of the within Post-Confirmation Modification of Plan and Request for Approval upon the
following by depositing a copy of the same in U.S. Mail with sufficient postage affixed thereon
to ensure delivery:

                                      Sharon Evette Guthrie
                                       417 Sheppard Crook
                                   Stone Mountain, GA 30083

                          [See attached for additional parties served]

       I further certify that, by agreement of parties, Nancy J. Whaley, Standing Chapter 13
Trustee, was served via ECF.

Dated: April 30, 2020                               /s/
                                                    Dylan K. Steed
                                                    GA Bar No.: 824694
                                                    The Semrad Law Firm, LLC
                                                    235 Peachtree Street NE
                                                    Suite 300
                                                    Atlanta, Georgia 30303
                                                    (678) 668-7160
                                                    Attorney for the Debtor
Label Matrix forCase     19-53770-jwc
                  local noticing           Doc 39    Filed 04/30/20
                                                Kirk Patrick Bremer        Entered 04/30/20 10:46:25       Desc
                                                                                             CAPITAL ONE AUTO FINANMain
113E-1                                               Document
                                                The Semrad Law Firm, LLC Page 5 of 6         PO Box 4360
Case 19-53770-jwc                                Suite 300                                      Houston, TX 77210-4360
Northern District of Georgia                     235 Peachtree Street NE
Atlanta                                          Atlanta, GA 30303-1404
Thu Apr 30 10:34:40 EDT 2020
(p)CAPITAL ONE                                   Capital One Auto Finance, a division of Capi   Department of Justice, Tax Division
PO BOX 30285                                     4515 N Santa Fe Ave. Dept. APS                 75 Ted Turner Drive SW
SALT LAKE CITY UT 84130-0285                     Oklahoma City, OK 73118-7901                   Civil Trial Section, Southern
                                                                                                Atlanta, GA 30303-3315


(p)GLOBAL LENDING SERVICES LLC                   (p)GEORGIA DEPARTMENT OF REVENUE               Sharon Evette Guthrie
1200 BROOKFIELD BLVD STE 300                     COMPLIANCE DIVISION                            417 Sheppard Crook
GREENVILLE SC 29607-6583                         ARCS BANKRUPTCY                                Stone Mountain, GA 30083-6119
                                                 1800 CENTURY BLVD NE SUITE 9100
                                                 ATLANTA GA 30345-3202

Internal Revenue Service                         Internal Revenue Service - Atl                 Kaiser Permanente
P.O. Box 7346                                    401 West Peachtree St NW Room 1665             po Box 403055
Philadelphia, PA 19101-7346                      ATTN: Ella Johnson, M/S 334-D                  Atlanta, GA 30384-3055
                                                 Atlanta, GA 30308


Philip William Lehman                            Maxwell, Carol                                 (p)NATIONWIDE INSURANCE
The Semrad Law Firm, LLC                         890 Wakehurst Place                            SERVICE OF PROCESS TEAM
Suite 300                                        Stone Mountain, GA 30083-4734                  THREE NATIONWIDE PLAZA
235 Peachtree Street NE                                                                         MAIL CODE 3-11-310
Atlanta, GA 30303-1404                                                                          COLUMBUS OH 43215-2410

Office Of United States Trustee-ATL              Office of Attorney General                     Chad Ralston Simon
75 Ted Turner Dr SW #362                         40 Capitol Sq Sw                               The Chad R. Simon Law Firm, LLC
Atlanta, GA 30303-3330                           Atlanta, GA 30334-9057                         P.O. Box 80727
                                                                                                Atlanta, GA 30366-0727


Special Assistant U.S. Attorney                  Dylan K. Steed                                 T-Mobile
401 W. Peachtree Street, NW, STOP 1000-D         The Semrad Law Firm                            4515 N Santa Fe ave
Atlanta, GA 30308                                Suite 300                                      Oklahoma City, OK 73118-7901
                                                 235 Peachtree Street NE
                                                 Atlanta, GA 30303-1404

US DEPT OF ED/GLELSI                             United States Attorney                         United States Department of Education
2401 Internal Lane                               Northern District of Georgia                   Claims Filing Unit
Attn: Chhengre Lim                               75 Ted Turner Drive SW, Suite 600              PO BOX 8973
Madison, WI 53704-3121                           Atlanta GA 30303-3309                          Madison, WI 53708-8973


Verizon                                          Verizon                                        WEBBANK/FINGERHUT
by American InfoSource as agent                  by American InfoSource as agent                7075 Flying Cloud Dr
4515 N Santa Fe Ave                              PO Box 4457                                    Eden Prairie, MN 55344-3532
Oklahoma City OK 73118-7901                      Houston, TX 77210-4457


WESTLAKE FINANCIAL SVC                           Nancy J. Whaley                                Ryan J. Williams
4751 WILSHIRE BLVD STE 1                         Nancy J. Whaley, Standing Ch. 13 Trustee       Nancy J. Whaley
LOS ANGELES, CA 90010-3847                       303 Peachtree Center Avenue                    Standing Chapter 13 Trustee
                                                 Suite 120, Suntrust Garden Plaza               303 Peachtree Center Avenue
                                                 Atlanta, GA 30303-1216                         Suite 120
                                                                                                Atlanta, GA 30303-1286
               Case 19-53770-jwc                Doc 39    Filed 04/30/20 Entered 04/30/20 10:46:25                     Desc Main
                                                          Document      Page 6 of 6
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAPITAL ONE BANK USA N                               GLOBAL LENDING SERVICE                               Georgia Department of Revenue
PO BOX 85520                                         1200 BROOKFIELD BLVD STE                             1800 Century Blvd
RICHMOND, VA 23285                                   GREENVILLE, SC 29607                                 Suite 17200
                                                                                                          Atlanta, GA 30345


(d)Global Lending Services LLC                       Nationwide
1200 Brookfield Blvd Ste 300                         P.O Box 182797
Greenville, South Carolina 29603                     Columbus, OH 43218




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One Auto Finance, a division of Ca        (u)Global Lending Services LLC                       End of Label Matrix
4515 N Santa Fe Ave. Dept. APS                                                                            Mailable recipients   29
Oklahoma City, OK 73118-7901                                                                              Bypassed recipients    2
                                                                                                          Total                 31
